United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF ENERGY, BONNEVILLE
POWER ADMINISTRATION, Vancouver, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0064
Issued: July 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 8, 2018 appellant, through counsel, filed a timely appeal from an April 10,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of a
final adverse OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See
20 C.F.R. § 501.3(e)-(f). One hundred and eighty days from April 10, 2018, the date of OWCP’s last decision was
October 7, 2018. As this fell on a Sunday, appellant had until the following business day, Monday, October 8, 2018.
The appeal was therefore timely filed.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and entitlement to a schedule award effective August 11, 2017 as he refused an offer
of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
FACTUAL HISTORY
On June 12, 2012 appellant, then a 55-year-old electrician, filed a traumatic injury claim
(Form CA-1) alleging that on June 11, 2012 he experienced eye irritation while in the performance
of duty. The employing establishment indicated that his duty station was Vancouver, Washington.
OWCP accepted the claim for right corneal ulcer and later expanded acceptance of the claim to
include right eye corneal pannus, right eye central corneal scarring and right eye corneal scarring.
Appellant stopped work on June 12, 2012 and returned to work on September 21, 2012. OWCP
paid him wage-loss compensation on the supplemental rolls from June 27 to September 13, 2012.
Appellant returned to modified-duty work on April 7, 2013. By decision dated May 16, 2014,
OWCP reduced appellant’s wage-earning capacity to zero as his actual earnings as a modified
maintenance mechanic effective April 7, 2013 fairly and reasonably represented his wage-earning
capacity.
Appellant stopped work again on June 29, 2015. OWCP found that the employing
establishment was unable to accommodate his restrictions and paid him wage-loss compensation
for total disability beginning that date. On January 26, 2018 appellant’s application for disability
retirement was approved due to keratitis.
In a report dated September 11, 2015, Dr. Mitchell V. Brinks, a Board-certified
ophthalmologist, found that appellant had vision loss, particularly in his right eye, and significantly
reduced depth perception. He advised that appellant could resume work if he could “avoid
dangerous situations such as navigating stairs and ladders, drop offs, and high voltage electrical
work.”
On February 17, 2016 OWCP referred appellant for vocational rehabilitation services
based on Dr. Brinks’ work restrictions.
On April 19, 2016 Dr. William Pettit, a Board-certified ophthalmologist, diagnosed a
corneal ulcer, keratitis, recurrent corneal erosions, blepharitis, corneal edema, rosacea,
dysfunctional tear film, corneal scarring including central opacity of the cornea, and floppy eyelid
syndrome. He noted that appellant could not see in one eye and had no depth perception. Dr. Pettit
advised that he could not be exposed to high temperatures, dirt, wind, excrement, dead animal
bodies, or live wires or use power tools. He further found that he could not drive a commercial

3

5 U.S.C. § 8101 et seq.

2

vehicle, direct others driving, climb ladders, use power tools, or be exposed to heights. Dr. Pettit
noted that appellant was at a risk for falling because he had no depth perception.
On June 16, 2016 the employing establishment offered appellant a position as a permanent,
full-time modified electrician in Vancouver, Washington effective July 24, 2016.
OWCP, on June 20, 2016, referred appellant to Dr. Richard H. Hopp, a Board-certified
ophthalmologist, for a second opinion examination.
In a report dated July 13, 2016, Dr. Hopp reviewed appellant’s history of injury and found
that his maximum corrected visual acuity in the right eye was 20/400 “with a high amount of
astigmatism present….” He noted that appellant had experienced 95 percent loss of visual function
in the right eye due to the industrial injury. Dr. Hopp diagnosed a corneal ulcer, corneal pannus,
and corneal scarring due to his employment injury, neurotrophic keratitis that might be an
underlying condition and that may have been aggravated by his injury, nuclear sclerosis unrelated
to the injury, and early cataracts unrelated to the injury. He opined that appellant was unable to
perform the full duties of an electrician. Dr. Hopp found that appellant could work full time and
related that, “[h]e would need to avoid exposure to potential ocular irritants such as smoke, wind,
corneal foreign bodies, and inclement outdoor weather. [Appellant] may be able to work indoors
for extended periods of time although his level of visual acuity is reduced and he would be limited
as to the fine detail work that he could do.”
On July 29, 2016 OWCP referred appellant’s case to a district medical adviser (DMA) to
determine whether the job offer dated June 16, 2016 was suitable. On July 29, 2016 the DMA
opined that the job offer as written was not suitable as it required exposure to hazardous substances.
On August 9, 2016 the employing establishment amended the June 16, 2016 modified
electrician job offer.
On October 18, 2016 Dr. Pettit tested appellant’s ability to see color and he failed all color
plates in the right eye and scored only 14 of 25 correct in the left eye indicating that he was redgreen colorblind.
On April 7, 2017 Dr. Pettit, at the request of an OWCP rehabilitation specialist, reviewed
the clerical positions of information clerk, customer service representative-complaint clerk and
appointment clerk for suitability. He advised that considering only appellant’s eyes it appeared
that he could perform the duties of the positions, but noted that he had other disabilities that may
preclude his performing each position. Dr. Pettit opined, “He has trouble with his hands and
cannot hear on a telephone and has other issues outside of my expertise.”
On April 24, 2017 the employing establishment offered appellant a permanent, full-time
position as a modified motor vehicle dispatcher in Portland, Oregon, effective June 11, 2017. The
duties included scheduling and dispatching vehicles through requests received verbally, in writing,
and via the computer, assessing vehicle status, entering vehicle mileage, assessing for damages,
maintaining logs, records and reports, and making individual work assignments. The work
required knowledge of computers, vehicle dispatch, applicable safety standards, and the ability to
understand maps and locator devices. The physical demands of the position included standing,

3

walking, bending, or sitting. The work environment was primarily in an office setting. The
employing establishment noted that additional technology and tools were available and instructed
appellant to contact the local reasonable accommodation coordinator to pursue training. It advised
that the assignment would remain within the physical restrictions of his attending physician.
In an e-mail dated June 12, 2017, OWCP advised that Dr. Pettit had found that appellant
could perform clerical positions considering only his accepted eye condition, but that appellant
had other disabilities that might prevent his performing the offered position. An official with the
employing establishment, in response, noted that OWCP had not provided Dr. Pettit with the motor
vehicle dispatcher position as it had not yet determined all the details of the job.
On June 16, 2017 the employing establishment confirmed that the April 24, 2017 modified
motor vehicle dispatcher job offer was still open and available.
By letter dated June 21, 2017, OWCP notified appellant that the offered position was
suitable and provided him 30 days to accept the position or provide reasons for his refusal. It
informed him that an employee who refused an offer of suitable work without cause was not
entitled to compensation.
On July 20, 2017 counsel asserted that the offered modified motor vehicle dispatcher
position was not suitable due to the accepted employment injury and appellant’s other medical
conditions. He noted that appellant had substantial visual disability, including from a left eye
condition. Counsel contended that the job offer was not specifically tailored to appellant’s work
restrictions and argued that he did not have the skills necessary to perform the duties of the
position, including the use of computers or transportation databases.
On July 24, 2017 the employing establishment again confirmed that the April 24, 2017
modified motor vehicle dispatcher job offer was still open and available.
On July 26, 2017 OWCP advised appellant that his reasons for refusing the position were
not valid and provided him 15 days to accept the positon or have his entitlement to wage-loss
compensation benefits terminated.
On August 1, 2017 appellant advised that he was not qualified to perform the duties in the
job offer. He asserted that he could not operate a computer or keyboard due to problems with his
vision and “debilitating hand and fingers issues.” Appellant also advised that he had hearing loss
and a history of a brain injury as a child. He maintained that he could not afford to relocate from
the rural area where he resided, noting that the offered position was 260 miles from his home.
Thereafter, OWCP received statements from appellant’s friends and coworkers who
supported that he struggled with cell phones and had no computer skills. It also received March 8
and May 30, 2017 reports from a nurse practitioner, who diagnosed right shoulder rotator cuff
impingement, right shoulder glenohumeral arthritis, right shoulder acromioclavicular
impingement, calcified tendinitis, and partial-thickness tear of the supraspinatus, infraspinatus,
subscapularis and long head of biceps tendon. The nurse practitioner recommended general weight
bearing activity as tolerated without limitations.

4

On June 23, 2017 Dr. Adrian T. Davis, a Board-certified orthopedist, on June 23, 2017,
diagnosed a right partial thickness rotator cuff tear and right glenohumeral arthritis by magnetic
resonance imaging (MRI) scan. He recommended arthroscopic surgery.
On August 9, 2017 counsel asserted that appellant required shoulder surgery which would
affect his ability to work. He maintained that the position was not physically or vocationally
suitable, noting that the vocational rehabilitation counselor assigned by OWCP had not provided
training.
By decision dated August 11, 2017, OWCP terminated appellant’s “entitlement to
compensation for wage-loss and schedule award” as he refused an offer of suitable work pursuant
to 5 U.S.C. § 8106(c)(2). It found that the position was in accordance with Dr. Pettit’s April 7,
2017 work restrictions. OWCP advised that the employing establishment had indicated that
appellant would receive training on the job, and the necessary technology to assist him in
performing the position.
On August 18, 2017 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
A telephonic hearing was held on January 16, 2018. Counsel contended that the employing
establishment had not searched for a position within appellant’s geographical area and that he had
no computer training.
Thereafter, appellant submitted additional evidence. A December 6, 2017 MRI scan of the
brain revealed small focus of posterior right frontal encephalomalacia with gliosis consistent with
a history of prior brain injury with surgery. An electroencephalogram (EEG) dated December 6,
2017 was normal. An electromyogram (EMG) dated December 23, 2017 revealed moderate
generalized axonal sensorimotor polyneuropathy as evidenced by abnormal sensory and motor
potential due to longstanding diabetes, mild-to-moderate bilateral C6, S1 radiculopathy as
evidenced by paraspinal and limb muscle denervation, and bilateral mild-to-moderate median
nerve entrapment across the wrists.
In a report dated January 2, 2018, Dr. Rodrigo R. Lim, a Board-certified neurologist,
advised that appellant had a neurologic diagnosis of post-traumatic brain injury at three years old
with neurosurgical evacuation of a cerebral hematoma on the right side of his brain with residual
left-sided clumsiness/weakness. He noted that he also had a history of “moderate diabetic
polyneuropathy, cervical and lumbosacral spine strain with radiculopathy, and bilateral carpal
tunnel syndrome.”
On February 5, 2018 the employing establishment asserted that it did not have facilities or
a business location within 50 miles of appellant’s geographical location. It advised that it had
periodically searched for positions in his local commuting area which was expanded when it failed
to yield results. The employing establishment asserted that appellant had used Outlook previously
as an employee and had taken online training courses. It related that the offered position did not
have an educational requirements and that it was offered under a modified qualification position.
The employing establishment indicated that appellant could learn computer skills during a 90-day

5

orientation period. It noted that it had advised him that he could contact a reasonable
accommodation coordinator to discuss tools, aids, or assistive technology.
In a February 15, 2018 response, appellant asserted that there was an employing
establishment substation in his town and requested proof that it had performed a geographical
search within his commuting area. He contended that the attached positions searched had been
performed in 2015 and 2016. Appellant advised that when he took classes using technology one
student would sign in and the entire crew would watch.
Appellant also submitted a statement from a supervisor, who indicated that he had worked
for him for four years and that during that time he did not use a computer or take any computer
training while working as an electrician.
By decision dated April 10, 2018, an OWCP hearing representative affirmed the
August 11, 2017 termination decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification of
compensation benefits.4 Section 8106(c)(2) of FECA5 provides that a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by or secured for the
employee is not entitled to compensation.6 To justify termination of compensation, it must show
that the work offered was suitable and must inform appellant of the consequences of refusal to
accept such employment.7 Section 8106(c) will be narrowly construed as it serves as a penalty
provision, which may bar an employee’s entitlement to compensation based on a refusal to accept
a suitable offer of employment.8
Section 10.517(a) of FECA’s implementing regulations provides that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.9 Section
10.516 of OWCP’s regulations provide that it will advise the employee that the work offered is
suitable and provide 30 days for the employee to accept the job or present any reasons to counter
OWCP’s finding of suitability.10

4

T.M., Docket No. 18-1368 (issued February 21, 2019); Linda D. Guerrero, 54 ECAB 556 (2003).

5

5 U.S.C. § 8101et seq.

6

5 U.S.C. § 8106(c)(2); see also M.J., Docket No. 18-0799 (issued December 3, 2018); Geraldine Foster, 54 ECAB
435 (2003).
7

J.V., Docket No. 17-1944 (issued December 18, 2018); Ronald M. Jones, 52 ECAB 190 (2000).

8

S.B., Docket No. 18-0039 (issued October 15, 2018); Joan F. Burke, 54 ECAB 406 (2003).

9

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 7.

10

Id. at § 10.516.

6

Before compensation can be terminated, however, OWCP has the burden of proof to
demonstrate that the employee can work, setting forth the specific restrictions, if any, on the
employee’s ability to work, and establishing that a position has been offered within the employee’s
work restrictions and setting forth the specific job requirements of the position.11 In other words,
to justify termination of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision,
OWCP has the burden of showing that the work offered to and refused by appellant was suitable.12
Once OWCP establishes that the work offered is suitable, the burden of proof shifts to the
employee who refuses to work to show that the refusal or failure to work was reasonable or
justified.13 The determination of whether an employee is physically capable of performing a
modified assignment is a medical question that must be resolved by medical evidence.14 OWCP
procedures state that acceptable reasons for refusing an offered position include medical evidence
of inability to do the work.15
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and entitlement to a schedule award effective August 11, 2017as appellant was
incapable of performing the offered positon of motor vehicle dispatcher.
In terminating appellant’s compensation benefits, OWCP primarily relied upon the opinion
of Dr. Pettit, his attending physician. Dr. Pettit opined that based solely on his eye condition, he
could perform clerical positions, but that he had other medical conditions that needed to be
considered. OWCP also obtained a second opinion from Dr. Hopp, who found that appellant could
work full time if not exposed to ocular irritants or inclement weather, or required to perform duties
requiring visual acuity.
In an April 19, 2016 report, Dr. Pettit diagnosed a corneal ulcer, keratitis, recurrent corneal
erosions, blepharitis, corneal edema, rosacea, dysfunctional tear film, corneal scarring including
central opacity of the cornea, and floppy eyelid syndrome. He noted that appellant could not see
in one eye and had no depth perception. Dr. Pettit advised that he should not be exposed to high
temperatures, dirt, wind, excrement, dead animal bodies, or live wires or use power tools, that he
could not use dangerous equipment, drive a commercial vehicle or direct others driving a vehicle,
and that he could not climb ladders or be exposed to heights because he was a fall risk due to his
limited vision. In an October 18, 2016 report, Dr. Pettit determined that appellant was unable to
see color in the right eye and was red-green colorblind in the left eye.

11

M.H., Docket No. 17-0210 (issued July 3, 2018).

12

J.V. supra note 7; Linda Hilton, 52 ECAB 476 (2001).

13

20 C.F.R. § 10.517(a).

14

D.M., Docket No. 17-1235 (issued February 15, 2018); Gayle Harris, 52 ECAB 319 (2001).

15
Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.5(a)(4)
(June 2013).

7

On April 7, 2017 Dr. Pettit reviewed the clerical positions of information clerk, customer
service representative-complaint clerk and appointment clerk for suitability. He advised that it
appeared that he could perform the duties of the positions considering only appellant’s eye
condition. Dr. Petit found, though, that he had other disabilities that limited his physical ability to
perform the job duties, including difficulties with his hands and hearing, as well as other issues
that were out of his medical expertise. The Board has held that the issue of whether a claimant is
able to perform the duties of an offered position is a medical question that must be resolved by
probative medical evidence.16 In order for OWCP to meet its burden of proof in a suitable work
termination, the medical evidence must clearly and unequivocally establish that the claimant could
perform the duties of the offered position.17 It, however, did not further develop the evidence to
clarify whether appellant had a condition that would prevent him from performing the offered
position.
OWCP further failed to provide either Dr. Pettit or Dr. Hopp with the opportunity to review
the position description for the job offered by the employing establishment of motor vehicle
dispatcher so that they could render an opinion regarding whether he could perform the required
duties.18 Accordingly their opinions are insufficient to establish appellant’s limitations as it does
not consider all of medical conditions.19
As previously noted, OWCP must consider all of appellant’s conditions, preexisting, workrelated, and subsequently-acquired, in determining whether a position is suitable.20 Additionally,
as a penalty provision, section 8106(c)(3) must be narrowly construed.21 Based on the evidence
of record, the Board finds that OWCP improperly determined that the modified position offered to
appellant constituted suitable work within his physical limitations and capabilities. The record
does not substantiate that OWCP properly considered the entity of his medical conditions before
terminating his wage-loss compensation and entitlement to a schedule award.22 Consequently,
OWCP did not meet its burden to justify the termination of appellant’s compensation benefits
pursuant to section 8106(c)(2).
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and entitlement to a schedule award effective August 11, 2017.

16

K.Y., Docket No. 19-1079 (issued November 14, 2019); Gayle Harris, 52 ECAB 319 (2001).

17

C.E., Docket No., 19-0614 (issued November 1, 2019); S.D., Docket No. 18-1641 (issued April 12, 2019).

18

See A.B., Docket No. 15-1947 (issued March 14, 2016).

19

See J.B., Docket No. 08-0684 (issued September 11, 2008).

20

See S.B., Docket No. 18-0039 (issued October 15, 2018).

21

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

22

See K.S., Docket No. 19-0082 (issued July 29, 2019); D.H., Docket No. 17-1014 (issued October 3, 2017).

8

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2018 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: July 16, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

